                 IN THE DISTRICT COURT OF THE UNITED STATES
                     FOR THE MIDDLE DISTRICT OF ALABAMA
                              EASTERN DIVISION

PAUL ERIC RONDEM, SR.,                        )
                                              )
           Plaintiff,                         )
                                              )
   v.                                         )   CIVIL ACTION NO. 3:19-CV-77-WHA
                                              )
LEE COUNTY JAIL FACILITY,                     )
                                              )
           Defendant.                         )

                                            ORDER

        On March 21, 2019, the Magistrate Judge entered a Recommendation (Doc. #8)

to which no objections have been filed. Upon an independent review of the file and

upon consideration of the Recommendation, it is ORDERED that:

        1. The Recommendation of the Magistrate Judge is ADOPTED.

        2. This case is DISMISSED without prejudice for Plaintiff’s failure to provide a

current address as ordered by this court.

        A separate Final Judgment will be entered.

        DONE this 10th day of April, 2019.




                                /s/ W. Harold Albritton
                               SENIOR UNITED STATES DISTRICT JUDGE
